ENGLAND, Justice,
concurring specially.
I find no basis for the exercise of our discretionary jurisdiction here. Asserting decisional conflict with Shaw v. Shaw, 334 So.2d 13 (Fla.1976), and Westerman v. Shell’s City, Inc., 265 So.2d 43 (Fla.1972), is, I believe, unsound after April 1, 1980.
Nowhere in the district court’s decision is the legal principle expressed that district courts can reweigh evidence which has been presented to the trial court. Petitioner suggests, and apparently some of my colleagues agree, that the issue of reweighing “inheres” in the district court’s decision. My understanding of the 1980 constitutional change in our jurisdiction, however, is that decisional conflicts must be “express” and not inherent.* I regret that some on the Court would turn back the clock to the days when our members selectively disagreed with the district courts, the very problem which prompted constitutional change in 1980.

 England, Hunter & Williams, Constitutional Jurisdiction of the Supreme Court of Florida: 1980 Reform, 32 U.Fla.L.Rev. 147 (1980).